                Case 5:17-cr-00068-EJD Document 259 Filed 09/09/19 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 KAREN KREUZKAMP (CABN 246151)
   STEPHEN MEYER (CABN 263954)
 5 Assistant United States Attorneys

 6             450 Golden Gate Avenue, Box 36055
               San Francisco, California 94102-3495
 7             Telephone: (415) 436-7014
               FAX: (415) 436-7234
 8             Karen.Kreuzkamp@usdoj.gov
               Stephen.Meyer@usdoj.gov
 9
     Attorneys for the United States of America
10

11                                 UNITED STATES DISTRICT COURT

12                              NORTHERN DISTRICT OF CALIFORNIA

13                                         SAN JOSE DIVISION

14   UNITED STATES OF AMERICA,                        )   NO. 17-CR-0068 EJD
                                                      )
15        v.                                          )   GOVERNMENT’S
                                                      )   SENTENCING MEMORANDUM
16   JOSE DAVID ABREGO-GALDAMEZ,                      )
                                                      )   Sentencing Date: September 16, 2019
17                                                    )   Time:            1:30 p.m.
               Defendant.                             )
18                                                    )
                                                      )
19                                                    )
20
               The government respectfully submits this sentencing memorandum to request that the
21
     Court sentence defendant Jose David Abrego-Galdamez to 36 months of imprisonment, which
22
     should be imposed to run consecutively to the sentence imposed in 15-CR-00567 (BLF),
23
     followed by a three-year term of supervised release and a $100 special assessment. This
24
     //
25
     //
26
     //
27
     //
28
     GOVT’S SENTENCING MEMORANDUM
     NO. 17-CR-0068 EJD                               1
              Case 5:17-cr-00068-EJD Document 259 Filed 09/09/19 Page 2 of 2




 1 recommendation is consistent with the parties’ plea agreement, which considered the unique

 2 litigation risks to both parties based on the prior plea agreement.

 3 Dated: September 9, 2019

 4                                                       DAVID L. ANDERSON
                                                         United States Attorney
 5

 6                                                                      /s/
                                                         STEPHEN MEYER
 7                                                       KAREN KREUZKAMP
                                                         Assistant United States Attorneys
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     GOVT’S SENTENCING MEMORANDUM
     NO. 17-CR-0068 EJD                              2
